UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-4305


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LARRY SHARONE PEOPLES,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:04-cr-00860-TLW-1)


Submitted:   February 8, 2010              Decided:   February 25, 2010


Before MOTZ and    AGEE,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James T. McBratney, Jr., MCBRATNEY LAW FIRM, P.A., Florence,
South Carolina, for Appellant.    Alfred William Walker Bethea,
Jr., Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Larry       Sharone       Peoples     seeks       to    appeal         the     district

court’s order granting the Government’s motion filed pursuant to

Fed.    R.     Crim.        P.    35(b)(2),        and     reducing         his        sentence      by

thirty-four         months.            Counsel   has      filed       a    brief       pursuant      to

Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious issues for appeal and questioning whether

Peoples       may    appeal       the     district       court’s          order       reducing      his

sentence.       Peoples was informed of his right to file a pro se

supplemental brief, but he has not filed one.                                     We dismiss the

appeal.

               Our review of the record pursuant to Anders convinces

us that Peoples’ sentence was not imposed in violation of law.

See    United       States       v.    Hartwell,     448     F.3d         707,    712       (4th    Cir.

2006); United States v. Hill, 70 F.3d 321, 322 (4th Cir. 1995).

Thus,    we    do     not    have       jurisdiction        to    consider            this    appeal.

Hartwell,       448    F.3d       at    713-14.          Accordingly,            we    dismiss      the

appeal.

               This court requires that counsel inform his client, in

writing,      of     the    right       to   petition      the        Supreme         Court    of   the

United States for further review.                      If the client requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                                Counsel’s motion must

                                                 2
state that a copy thereof was served on the client.            We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.

                                                                 DISMISSED




                                    3